Citation Nr: 0823613	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  02-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal following a Board remand of December 2005.  This 
case was originally on appeal from a rating decision dated in 
November 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in August 2005; a transcript 
is of record. 

In December 2005, the Board granted the veteran's request to 
reopen the claim for entitlement to service connection for 
PTSD.  However, in that decision the Board remanded the claim 
of entitlement to service connection for PTSD for the RO to 
attempt to corroborate the veteran's claimed in-service 
stressors based on information provided in the August 2005 
travel Board hearing.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1. The veteran was diagnosed with PTSD related to active 
military service.  

2.  The competent evidence of record does not demonstrate 
that the veteran's claimed in-service stressors were combat 
related and there is no competent evidence of record 
corroborating the veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim. As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability for the 
award of benefits will be assigned if service connection is 
awarded.  

An April 2006 letter informed the veteran of what evidence 
was required to substantiate his claim for service connection 
for PTSD.  This letter also informed the veteran of his and 
VA's respective duties for obtaining evidence.  The letter 
requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  The veteran was 
also informed of how the VA determines the disability rating 
and the effective date.

However, the duty to notify was satisfied subsequent to the 
initial AOJ decision in November 2001.  The Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of the supplemental statement of the case 
issued in February 2008 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  Therefore, the Board finds 
that the requirements of VCAA regarding the duty to notify 
have been met and that VA has no further duty prior to Board 
adjudication. 

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, and VA 
PTSD examination reports.   The record reveals that the VA 
attempted to verify the veteran's claim in-service stressors 
from a fire aboard the USS FORRESTAL and the USS ORISKANY in 
January 2001 and April 2006, respectively.  The veteran 
asserted in his Form 9 that the VA did not fulfill its duty 
to assist by not reviewing all of the ship logs from the USS 
AJAX between 1965 and 1967.  However, the Board notes that VA 
is not obligated to verify stressors that are too vague.  The 
veteran must provide, at a minimum, a stressor that can be 
documented, the location of where the incident occurred, the 
approximate date within a two-month window, and the unit of 
assignment.  See M21-1MR, Part IV, Subpart 2, Chapter 1, 
Section D, 14d.  Additionally, the claims file contains the 
veteran's statements in support of his claim and the August 
2005 travel Board hearing transcript.  The Board has 
carefully reviewed the file and concludes that the veteran 
has not identified further available evidence that is not 
already of record.  Based on the foregoing, the Board finds 
that all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a claim for PTSD in June 2000.   The 
veteran contends that he currently suffers from PTSD as a 
result of incidents that occurred during his military service 
from May 1965 to May 1967.  The veteran claims that while he 
was aboard the USS AJAX in 1966 he assisted in retrieving the 
bodies of burned sailors from a fire on another ship.  The RO 
denied service connection for PTSD.  The veteran appeals this 
decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In a September 2000 VA examination, the veteran was diagnosed 
with PTSD.  Furthermore, a January 2008 VA examination 
diagnosed the veteran with PTSD and indicated that it was 
related to the claimed in-service stressor.  Therefore, the 
first criterion for service connection for PTSD is 
established. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).

The veteran claims that his PTSD was caused by his assistance 
in a ship fire where he was involved in retrieving the bodies 
of burned sailors.  Evidence necessary to establish that the 
claimed in-service stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  The evidence of record does not show 
that the veteran engaged in combat.  The veteran's DD Form 
214 revealed that the veteran's assignment was laundry.  The 
service award the veteran received does not indicate whether 
the veteran engaged in combat.  The record reveals that the 
veteran stated in a September 2000 VA examination that 
besides assisting in fires aboard other ships, he did not 
engage in combat.  Furthermore, the veteran's contentions 
regarding the in-service stressors of his PTSD, the retrieval 
of the bodies of burned sailors, are not related to combat.  

If the claimed stressor is not combat related, the veteran's 
lay testimony regarding his in-service stressor is 
insufficient, standing alone, to establish service connection 
and must be corroborated by credible evidence.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v.  Brown, 6 Vet. 
App. 283, 289 (1994).  The RO obtained records from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly USASCURR) in July 2001 regarding whether the USS 
AJAX assisted the USS FORRESTAL with a fire that was onboard 
the ship.  The response from JSRRC indicated that a fire and 
a series of explosions in the Philippine Islands damaged the 
USS FORRESTAL in July 1967.  The records did not document the 
USS AJAX assisting in the fire and the deck logs from the USS 
AJAX at the time of the fire on the USS FORRESTAL revealed 
that the USS AJAX was moored in Yokosuka, Japan.  
Furthermore, the veteran's DD Form 214 reveals that the 
veteran was discharged from military service in May 1967, 
which was prior to that incident.  During the travel Board 
hearing, the veteran asserted that he provided the wrong ship 
name and that he actually assisted with a fire that was 
onboard the USS ORISKANY.  After a Board remand, the Appeals 
Management Center (AMC) obtained records from JSRRC in July 
2007.  The deck logs from the USS ORISKANY revealed that 
there was a major fire, which resulted in multiple casualties 
and major damage in October 1966.  However, the deck logs 
from both the USS ORISKANY and the USS AJAX do not document 
the USS AJAX participating in any of the recovery operations.  
There is no evidence of record that corroborates the 
veteran's claimed in-service stressor.

The only evidence substantiating that the veteran experienced 
the in-service stressors is his own testimony.  However, the 
veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  Cohen v. Brown, 10 Vet. App. 
128, 138 (1997), and Dizoglio, 9 Vet. App. at 166.   The 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  Id.  Although it is plausible that the veteran 
experienced what he reported, without verification from 
personnel records, lay statements from service members, or 
other corroborating evidence in the record to support the 
veteran's contention that this event occurred, the Board must 
deny service connection for PTSD.  

The Board finds that the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  Thus, service connection 
for PTSD is not warranted.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


